IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00228-CV

ULLJA KUNTZE,
                                                           Appellant
v.

SANDRA COWAN,
                                                           Appellee


                          From the 335th District Court
                             Burleson County, Texas
                              Trial Court No. 26,129


               ORDER ON MOTION FOR SANCTIONS

      Appellant Ullja Kuntze’s Motion for Sanctions, filed on July 28, 2017, is denied


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 3, 2018